Title: To John Adams from Caleb Davis, 10 September 1777
From: Davis, Caleb
To: Adams, John


     
      Honabl. Sir
      Boston Septr. 10th. 1777
     
     I ask pardon for giveing you this Trouble, Amidst your More Important Concerns, but being requested to forward the Inclosed, I beg Leave to Recomend the Person from whoom it Comes as Suitable, for a 1t. or 2d. Leiut. on Board one of the Continental Frigates, and Should you procure Such an appointment for him I doubt, Not, he will do Honour to himself, and his Country. I Presume you have a Personal Knowledge of Mr. Cunningham, and therefore Need Say Nothing of his good Sense Spirit and Attachment, to the Cause of Amirica, and as a Seaman I belive him Inferiour to Very few on the Continent. Had thare bin any Vacansies, in the Little Navy of this State, Better than that of a Master, Mr. Cunningham Doubtless would have had it. But Rather than, be Idle he hes Accepted that Berth for a Short Cruize, which I think Much Below his Merit. I have the Honour to be with the gratest Respect your Honours Most Obedt. Humbl. Servant
     
      Caleb Davis
     
    